Citation Nr: 9914368	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-23 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for postoperative 
chondromalacia of the right knee, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to December 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.


FINDING OF FACT

1.  Postoperative residuals of right knee chondromalacia are 
not manifested by more than slight instability and/or 
subluxation.

2.  Postoperative residuals of right knee chondromalacia are 
manifested by pain and x-ray evidence of arthritis.

3.  Any limitation of right knee motion is not to a 
compensable degree.


CONCLUSION OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for postoperative residuals of right 
knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5257 (1998).

2.  The criteria for a separate 10 percent evaluation, but 
not more, for postoperative residuals of right knee 
chondromalacia with arthritis have been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.40, 4.45, 4.59; Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the veteran's right knee disability for which 
entitlement to an increased rating is asserted.  The Board 
has found nothing in the historical record which would lead 
it to conclude that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of the remote clinical 
histories and findings pertaining to such disability.

The veteran served on active duty from May 1982 to December 
1984.  He was granted service connection and assigned a 10 
percent evaluation effective from December 1984.  A March 
1995 Board decision determined that the veteran's right knee 
met the criteria for a 20 percent rating, and with the 
exception of a temporary 100 percent rating in April 1996, 
the disability has remained at the 20 percent level.

The veteran's April 1996 100 percent rating was based on 
right knee surgery performed in February 1996.  The veteran 
submitted a copy of the operative report from Jewish 
Hospital.  The report noted that the veteran had a diagnosis 
of chondromalacia of the patella and femoral trochlea, and a 
tear of the posterior horn of the lateral meniscus.  As a 
result, the veteran underwent arthroscopic surgery, partial 
lateral meniscectomy, and chondroplasty of the medial and 
lateral facets of the patella and femoral trochlea.  He 
developed a postoperative infection in the knee, and required 
additional surgery in March 1996 to address that problem.  
The records for those surgeries from the Bethesda Hospital 
are associated with the claims file.

The veteran was afforded a VA examination in April 1996.  The 
examiner noted that the veteran had undergone 9 previous 
surgeries on his knee, including the February 1996 surgery 
and follow-up surgeries in March 1996 as a result of an 
infection.  The veteran reported a marked decrease in range 
of motion since the surgery and was going to physical therapy 
(PT) three times per week.  He walked with a limp and his 
right knee was constantly painful and worse when it was 
weight bearing.  The examiner remarked that the right knee 
appeared markedly edematous and warm to the touch.  No gross 
deformity was appreciated.  There was some loose motion of 
the knee when valgus and varus forces were applied to it.  
The veteran had a range of motion of 3 to 80 degrees.  The 
examiner's diagnosis was chondromalacia.  The examiner 
commented that the veteran virtually had no cartilage 
remaining in his right knee and experienced great pain on 
ambulating and weight bearing.  He opined that the veteran 
would require a total knee replacement within 10 years.  

The veteran was afforded another VA orthopedic examination in 
August 1996.  The examiner noted the veteran's past history 
of multiple surgeries and commented that the veteran had not 
received much benefit from his last surgery.  He also noted 
that the veteran wore a brace at work as a mailhandler but 
did not have it on at the examination.  The veteran had 
swelling and discomfort in the knee which was aggravated by 
such activities as standing and walking.  The examiner 
reported that the veteran favored his right leg slightly when 
walking.  He also noted a number of surgical scars on the 
right knee.  The range of motion was reported as 0 to 140 
degrees.  There was fine crepitus present on flexion and 
extension of the knee but appeared to be mostly in the 
lateral portion of the knee itself.  The knee was stable.  It 
was, however, one-half inch greater than the left knee.  
Varus and valgus stress tests revealed no instability and 
there was no drawer sign.  The examiner's diagnosis was 
chondromalacia.  An x-ray taken of the right knee was 
interpreted to show no abnormalities.

Also associated with the claims file is a VA outpatient 
record from August 1996.  The record indicates that veteran 
requested a shoe insert for his right foot.

The veteran submitted his substantive appeal in August 1997.  
He attached a Letter of Warning from his supervisor at the 
post office where he was employed.  The letter notified the 
veteran that he had not maintained a satisfactory work 
schedule due to the number of hours absent from his official 
duties.  The letter listed six entries of sick leave and one 
of emergency annual leave as the basis for the warning.  

The veteran was afforded a Functional Capacity Evaluation by 
the Bethesda Work Capacity Center in August 1997.  The report 
indicated that the purpose of the evaluation was to determine 
whether the veteran was appropriate for rehabilitation 
services at the time.  The assessment included an interview, 
musculoskeletal evaluation, physical capabilities assessment 
and sustained work activities.  Physical examination reported 
that the veteran had visible muscle atrophy of the right 
thigh and calf versus the left.  The right thigh measured 
45.5. centimeters (cm) and the left thigh was 47.5 cm.  The 
right calf was measured as 37.9 cm and the left as 40.3 cm.  
Right knee motion was from 0 to 130 degrees.  A mild decrease 
in right hamstring/quadriceps strength was graded as 5-/5.  
There was a moderate decrease in right hamstring flexibility.  
The report also indicated the presence of bilateral 
patellofemoral crepitus, right greater than left.  
Measurements of the veteran's right knee before and after the 
functional capacity evaluation indicated an increased girth 
of 1 cm, which substantiated reports of swelling with 
prolonged standing.  Subjectively, the veteran reported 
constant dull aching sensation in the back and along both 
sides of his right knee.  He said that the pain increased as 
the day progressed.  He reported occasional swelling.  His 
pre-test pain level was given as a 4 on a scale of 10.  Post-
test, he said it was a 7, which equaled severe pain.  The 
veteran performed a series of physical tests that were 
measured and recorded.  Based upon the overall examination, 
the report recommended that the veteran be employed at a job 
that required limited static standing and walking.

Associated with the claims file is a September 1997 Report of 
Contact (ROC) between the RO and the veteran's supervisor, 
the author of the aforementioned Letter of Warning.  The ROC 
noted that the veteran had not been terminated from his 
employment, and that the right knee was not the reason for 
sick leave usage.  

Also associated with the claims file are private treatment 
records from the veteran's private physician, M. G. Lawley, 
M.D.  The records cover a period from August 1991 to October 
1997.  They document the veteran's continued problems with 
his right knee and the various surgeries performed by Dr. 
Lawley.  Of note are the follow-on entries for the veteran's 
recovery after his February and March 1996 surgeries.  
February 1996 x-ray studies revealed osteoarthritis.  These 
entries reflected good progress with a May 1996 entry stating 
that the veteran had a full range of motion and was released 
from physical therapy.  Subsequent entries recorded the 
veteran as having increased pain in his knee with the 
possibility of further arthroscopic surgery being necessary.  
The veteran received injections of Celestone and Marcaine 
into his knee joint in April 1997 to help relieve his pain.  
The same entry noted that all of the veteran's ligaments 
appeared to be stable.  

A review of the claims file reveals what appears to be the 
results of a VA examination for the veteran, dated in 
November 1997.  The report is not typed and contains only a 
couple of handwritten entries on a worksheet.  The entries 
themselves are very difficult to read.  Associated with the 
examination report are a number of x-ray reports dated in 
November 1997, August 1996, February 1992, and May 1991 which 
do not show any evidence of arthritis in the right knee.  A 
report from January 1998 found mild anterior and medial 
compartment arthrosis with small effusion.  

The veteran testified on his behalf at a hearing at the RO in 
January 1998.  He stated that he had chronic right knee pain, 
joint instability, and that the joint would go out on him.  
He felt he required a stronger brace than the one he had.  He 
reported needing to ice his knee at night because of the 
swelling that occurred during the day, and testified that the 
increase in symptoms had limited in his movements.  His 
personal physician had imposed a work limitation on him.  He 
could no longer work 60 hour weeks at the post office.  He 
was limited to 40 hours, 8 hours a day, 5 days a week.  The 
veteran said that he was issued the letter of warning because 
of his knee.  He said that they were working him so much on 
overtime that he had to occasionally not report for work.  He 
said he was a mail handler.  The job required that he drive a 
stand up forklift, which required getting up and down off of 
it.  He would have to straighten a palate or restack it if 
necessary.  His job required a lot of lifting, carrying and 
pushing.  He did not feel that he could do his mailhandler's 
job any longer, and that was why he was in a Chapter 31 
program.  He was being allowed to work full-time while going 
to school part-time so that he could obtain different 
employment.  The veteran said that he had had 9 surgeries on 
his right knee, with the last having been done in March 1996.  
He said that he was treated by a private physician because he 
had insurance and could obtain access to his physician when 
he needed it.  The veteran also testified that he had a VA 
examination in November 1997, but he argued that the 
examination was not as complete as he would receive from his 
private physician, and hence it was inadequate.

The veteran was afforded a VA orthopedic examination in 
February 1998.  The veteran complained of grinding in his 
knee.  He said that it ached constantly, even while at rest.  
The pain would worsen during the day while at work.  He 
worked as a mail handler which required him to stand on a 
concrete floor a great deal of the time.  He said that 
started work at 6:00 a.m. but would be in severe pain by 2:00 
p.m.  He took Percocet as needed for the pain.  He said that 
he would take about a 10 minute break every hour at work.  
The veteran wore a brace to assist with his stability and 
said his knee would give out without the brace.  The examiner 
noted that the musculature of the right leg was mildly 
atrophied when compared to the left.  He said that the left 
calf measured 40 cm compared to 39 cm for the right calf.  
The right knee was tender to palpation in several locations.  
Any motion of the patella and patellar compression caused 
marked pain.  The drop home test was positive.  There was a 
palpable crepitus on motion.  No instability of the medial or 
collateral ligaments was detected.  McMurray's test was 
nondiagnostic.  Lachman's test was within normal limits.  The 
veteran had active range of motion from 0 to 95 degrees.  He 
had passive motion of flexion to 110 degrees but this caused 
marked pain.  The veteran had full extension.  The examiner 
noted that x-rays from November 1997 did not reveal any 
degenerative changes.  The examiner's diagnoses were:  
bilateral chondromalacia of the patellae, meniscal tear, 
right knee, and status post Pseudomonas infection of the 
right knee.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for an evaluation in excess of 20 percent for his right 
knee disability, is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well-grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  Accordingly, 
no further development is required to comply with the duty to 
assist the veteran in establishing his claim.  See 38 
U.S.C.A. § 5107(a).

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Also, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The Board notes that the veteran was afforded a VA 
examination in November 1997.  This examination was discussed 
at the veteran's hearing in January 1998 where he stated that 
he felt that the examination was inadequate.  A review of the 
March 1998 supplemental statement of the case reflects that 
the RO did not consider the examination as evidence in 
adjudicating the veteran's case.  Therefore, the Board will 
not consider the results of the examination in its 
adjudication of the veteran's appeal.  The Board has 
determined that, in light of the barely discernible entries 
in the report, the veteran's expressed dissatisfaction with 
the examination, and the RO's exclusion of the examination 
from its consideration, there would be no prejudice to the 
veteran in this action.  See generally, Bernard v. Brown, 4 
Vet. App. 384 (1993).

In this case, the veteran's postoperative residuals of right 
knee chondromalacia have been evaluated under the provisions 
of Diagnostic Code 5257 of the rating schedule.  38 C.F.R. 
§ 4.71a.  The veteran's current level of disability is 20 
percent.  Under Diagnostic Code 5257, a 10 percent evaluation 
is warranted for slight instability or recurrent subluxation, 
a 20 percent rating is for application where there is 
evidence of moderate recurrent subluxation or lateral 
instability, and a 30 percent rating is for consideration 
where the evidence is indicative of severe instability or 
severe subluxation.  

As the evidence noted above indicates, objectively, the 
disability of the right knee is manifested by a definite 
decrease in range of motion, constant pain, effusion, 
crepitus, and arthritis.  VA examinations in April 1996, 
August 1996, and February 1998 all indicated that the veteran 
had little or no instability in his right knee.  The private 
treatment records from Dr. Lawley reflected the same finding.  
The August 1997 functional assessment found no evidence of 
instability.  Moreover, the veteran has never had evidence of 
subluxation of the right knee.  While the veteran testified 
that he wore a brace for stability and that he felt that it 
would give way without the brace, more than slight 
instability is not supported by the objective medical 
evidence.  Thus, more than a 10 percent rating for 
instability is not warranted under Diagnostic Code 5257.

As for any limitation of knee motion, the record shows that 
right knee flexion is greater than 60 degrees, and the 
extension is at least to five degrees or better.  Therefore, 
a compensable rating is not be warranted under Diagnostic 
Codes 5260 or 5261.  38 C.F.R. § 4.71a, Codes 5260 and 5261 
(1997).  Further, no evidence has been presented suggesting 
that there is ankylosis of right knee which might warrant a 
higher rating under Diagnostic Code 5256.  38 C.F.R. § 4.71a, 
Code 5256. Hence, an increased rating is not warranted under 
these Codes.

The United States Court of Appeals for Veterans Claims, 
however, held in Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991), that "painful motion of a major joint ... caused 
by degenerative arthritis, where the arthritis is established 
by X-ray, is deemed to be limited motion and entitled to a 
minimum 10-percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion."  Further, as stated by the VA General 
Counsel in a 1997 Precedent Opinion, a claimant who has both 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  As the plain terms of 
those Codes suggest that they apply to different disabilities 
or at least to different manifestations of the same 
disability, "the evaluation of knee dysfunction under both 
codes would not amount to pyramiding under section 4.14".  
VAOPGCPREC 23-97 (O.G.C. Prec. 23-97); 62 Fed.Reg. 63604 
(1997).  As such, because the veteran presents radiological 
evidence of arthritis, and as he has clinically verifiable 
complaints of pain, the Board finds that in addition to the 
10 percent rating for instability, a separate 10 percent 
rating is in order for arthritis of the right knee.

Therefore, from the foregoing the Board holds that the 
veteran is entitled to one rating of 10 percent for right 
knee instability, and a separate 10 percent rating for 
arthritis of the right knee under the holding in Lichtenfels.  
As this equates to a combined 20 percent rating under the 
combined rating tables, 38 C.F.R. § 4.25 (1998), an increased 
evaluation for the overall disability caused by the knee 
disorder is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In light of DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995), 
the Board considered the provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59 (1998) in assigning the 10 percent rating under 
Lichtenfels.  The disabling implications caused by pain, 
however, are specifically contemplated under the Lichtenfels 
decision, and hence, these regulations do not provide a basis 
for a rating beyond that assigned above.

ORDER

The veteran is entitled to one 10 percent rating for right 
knee instability, and a separate 10 percent rating for 
arthritis of the right knee under Lichtenfels v. Derwinski, 1 
Vet. App 484 (1991).  An increased rating for postoperative 
chondromalacia of the right knee is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

